Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 3, 2022. 

Amendments
           Applicant's response and amendments, filed July 18, 2019, is acknowledged. Applicant has cancelled Claims 21-22 and 24, and amended Claims 1, 3, 15, 17, and 23.

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative promoter is A1AT, as recited in Claim 5; 
	ii) the alternative additional vector element is a polyadenylation (polyA), as recited in Claim 9; and 
	iii) the alternative ASS1 coding sequence is SEQ ID NO:2, as recited in Claim 2. 

Claims 1-20 and 23 are pending. 
	Claims 4, 6-7, and 10-15 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-3, 5, 8-9, 16-20 and 23 are under consideration. 

Priority
This application is a 371 of PCT/US2018/016413 filed on February 1, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/469,650 filed on March 10, 2017 and 62/453,424 filed on February 1, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on October 17, 2019 that has been considered. 
The information disclosure statement filed October 17, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 23 and 25 have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Addgene (James Wilson lab deposit, pENN.AAV.TBG.PI.RBG)
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification, papers filed January 3, 2022, to properly identify the trademarks.  

2. 	The disclosure stands objected to because of the following informalities: 
Table 2 fails to relate the vector Grp identifiers to the disclosed and instantly recited vector genome SEQ ID NO’s. The Sequence Listing <213> identifiers fail to disclose the corresponding vector elements of Table 2.

Response to Arguments
Applicant argues that cancellation of Claims 21-22 obviates the objection to the specification. 


Allowable Subject Matter
3. 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claim recites a human Argininosuccinate Synthase 1 (ASSl) coding sequence that is SEQ ID NO: 2, which is a codon-optimized nucleotide sequence free of the prior art.
DeRosa (U.S. 2015/0376144; of record) is considered closest prior art for having disclosed a codon-optimized human ASS1 mRNA ([0331-332]; lower lines) having about 93% identity to instant SEQ ID NO:2 (upper lines), as shown below:

ATGAGCAGCAAGGGCTCTGTGGTGCTGGCCTACTCTGGCGGCCTGGACACCAGCTGTATC 60
|||||||||||||||   |||||||||||||||   |||||||||||||||||||| |||
ATGAGCAGCAAGGGCAGCGTGGTGCTGGCCTACAGCGGCGGCCTGGACACCAGCTGCATC 60

CTCGTGTGGCTGAAAGAACAGGGCTACGACGTGATCGCCTACCTGGCCAACATCGGCCAG 120
|| ||||||||||| || ||||||||||||||||||||||||||||||||||||||||||
CTGGTGTGGCTGAAGGAGCAGGGCTACGACGTGATCGCCTACCTGGCCAACATCGGCCAG 120

AAAGAGGACTTCGAGGAAGCCCGGAAGAAGGCCCTGAAGCTGGGCGCCAAGAAGGTGTTC 180
|| |||||||||||||| ||||| ||||||||||||||||||||||||||||||||||||
AAGGAGGACTTCGAGGAGGCCCGCAAGAAGGCCCTGAAGCTGGGCGCCAAGAAGGTGTTC 180

ATCGAGGACGTGTCCCGCGAGTTCGTGGAAGAGTTCATCTGGCCCGCCATCCAGAGCAGC 240
||||||||||||  ||||||||||||||| ||||||||||||||||||||||||||||||
ATCGAGGACGTGAGCCGCGAGTTCGTGGAGGAGTTCATCTGGCCCGCCATCCAGAGCAGC 240

GCCCTGTACGAGGACAGATACCTGCTGGGCACCAGCCTGGCCAGACCCTGTATCGCCCGG 300
||||||||||||||| | |||||||||||||||||||||||| | ||||| |||||||| 
GCCCTGTACGAGGACCGCTACCTGCTGGGCACCAGCCTGGCCCGCCCCTGCATCGCCCGC 300

AAACAGGTGGAAATCGCCCAGCGCGAGGGCGCCAAATACGTGTCTCACGGCGCCACCGGC 360
|| |||||||| ||||||||||||||||||||||| ||||||   |||||||||||||||
AAGCAGGTGGAGATCGCCCAGCGCGAGGGCGCCAAGTACGTGAGCCACGGCGCCACCGGC 360

AAGGGCAACGACCAGGTGCGCTTTGAGCTGAGCTGCTACTCCCTGGCCCCCCAGATCAAA 420
||||||||||||||||||||||| |||||||||||||||  |||||||||||||||||| 
AAGGGCAACGACCAGGTGCGCTTCGAGCTGAGCTGCTACAGCCTGGCCCCCCAGATCAAG 420

GTGATCGCCCCTTGGCGGATGCCCGAGTTCTACAACCGGTTCAAGGGCCGGAACGACCTG 480
||||||||||| ||||| |||||||||||||||||||| ||||||||||| |||||||||
GTGATCGCCCCCTGGCGCATGCCCGAGTTCTACAACCGCTTCAAGGGCCGCAACGACCTG 480

ATGGAATACGCCAAGCAGCACGGCATCCCCATCCCCGTGACCCCCAAGAACCCTTGGAGC 540
||||| ||||||||||||||||||||||||||||||||||||||||||||||| ||||||
ATGGAGTACGCCAAGCAGCACGGCATCCCCATCCCCGTGACCCCCAAGAACCCCTGGAGC 540

ATGGACGAGAACCTGATGCACATCAGCTACGAGGCCGGCATCCTGGAAAACCCCAAGAAT 600
||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||| 
ATGGACGAGAACCTGATGCACATCAGCTACGAGGCCGGCATCCTGGAGAACCCCAAGAAC 600

CAGGCCCCTCCCGGCCTGTACACAAAGACCCAGGACCCTGCCAAGGCCCCCAACACCCCC 660
|||||||| |||||||||||||| |||||||||||||| |||||||||||||||||||||
CAGGCCCCCCCCGGCCTGTACACCAAGACCCAGGACCCCGCCAAGGCCCCCAACACCCCC 660

GACATTCTGGAAATCGAGTTCAAGAAAGGCGTGCCCGTGAAAGTGACCAACGTGAAGGAC 720
||||| ||||| |||||||||||||| |||||||||||||| ||||||||||||||||||
GACATCCTGGAGATCGAGTTCAAGAAGGGCGTGCCCGTGAAGGTGACCAACGTGAAGGAC 720

GGCACCACCCACCAGACCTCCCTGGAACTGTTCATGTACCTGAACGAGGTGGCCGGCAAG 780
||||||||||||||||||  |||||| |||||||||||||||||||||||||||||||||
GGCACCACCCACCAGACCAGCCTGGAGCTGTTCATGTACCTGAACGAGGTGGCCGGCAAG 780

CACGGCGTGGGCAGAATCGACATCGTGGAAAACAGATTCATCGGCATGAAGTCCCGGGGC 840
|||||||||||| | |||||||||||||| ||| | |||||||||||||||  ||| |||
CACGGCGTGGGCCGCATCGACATCGTGGAGAACCGCTTCATCGGCATGAAGAGCCGCGGC 840

ATCTACGAGACACCAGCCGGCACCATCCTGTACCACGCCCACCTGGATATCGAGGCCTTC 900
||||||||||| || |||||||||||||||||||||||||||||||| ||||||||||||
ATCTACGAGACCCCCGCCGGCACCATCCTGTACCACGCCCACCTGGACATCGAGGCCTTC 900

ACCATGGACCGGGAAGTGCGGAAGATCAAGCAGGGCCTGGGCCTGAAGTTCGCCGAGCTG 960
||||||||||| || ||||| |||||||||||||||||||||||||||||||||||||||
ACCATGGACCGCGAGGTGCGCAAGATCAAGCAGGGCCTGGGCCTGAAGTTCGCCGAGCTG 960

GTGTACACAGGCTTTTGGCACAGCCCCGAGTGCGAGTTTGTGCGGCACTGCATTGCCAAG 
|||||||| ||||| ||||||||||||||||||||||| ||||| |||||||| ||||||
GTGTACACCGGCTTCTGGCACAGCCCCGAGTGCGAGTTCGTGCGCCACTGCATCGCCAAG 




|||||||| || ||||| |||||||||||||||  |||||||||||||||||||||||| 
AGCCAGGAGCGCGTGGAGGGCAAGGTGCAGGTGAGCGTGCTGAAGGGCCAGGTGTACATC 

CTGGGCAGAGAGAGCCCCCTGAGCCTGTACAACGAGGAACTGGTGTCTATGAACGTGCAG 
|||||| | ||||||||||||||||||||||||||||| ||||||   ||||||||||||
CTGGGCCGCGAGAGCCCCCTGAGCCTGTACAACGAGGAGCTGGTGAGCATGAACGTGCAG 

GGCGACTACGAGCCCACCGACGCCACCGGCTTCATCAACATCAACAGCCTGAGACTGAAA 
||||||||||||||||||||||||||||||||||||||||||||||||||| | ||||| 
GGCGACTACGAGCCCACCGACGCCACCGGCTTCATCAACATCAACAGCCTGCGCCTGAAG 

GAGTACCACCGGCTGCAGTCCAAAGTGACCGCCAAG 1236
||||||||||| ||||||  ||| ||||||||||||
GAGTACCACCGCCTGCAGAGCAAGGTGACCGCCAAG 1236

Claim Objections
4. 	Claims 5 and 20 are objected to because of the following informalities:
Claim 5 recites “A1AT”. 
Claim 20 recites “oqPCR” and “ddPCR”. 
However, the claims do not first identify the promoter and assays by their complete name prior to using their acronyms, respectively. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. inverted terminal repeat (ITR).  Appropriate correction is required. See Claim 1 (a) and (c), for example.

5. 	Claim 20 is objected to because of the following informalities:
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
	Appropriate correction is required. See Claim 1, for example.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


6. 	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the phrase “as determined based on oqPCR or ddPCR” The term "as" renders the claim indefinite because it is exemplary language and it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
The use of the term “as” renders oqPCR or ddPCR as an example and does not exclude other means by which rAAV genome copies are determined. 
Because there are multiple ways to measure or calculate rAAV genome copies, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 

7. 	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites the preamble of a method of treating a patient. However, the claims fail to positively recite method step(s).
	Furthermore, the wherein clause “is delivered” is incomplete because it fails to recite the object to which the rAAV is delivered. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8. 	Claim(s) 1, 3, 8-9, 16-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandler et al (Gene Therapy 20: 1188-1191, 2013; of record), as evidenced by Addgene (James Wilson lab deposit, pENN.AAV.TBG.PI.RBG; Applicant’s own work not cited in an IDS) and Castelhano-Carlos et al (Laboratory Animals 44: 88-103, 2010).
With respect to Claim 1, Chandler et al is considered relevant prior art for having taught a recombinant adeno-associated virus (rAAV) useful as a liver-directed therapeutic for citrullinemia, said rAAV comprising: 
an AAV capsid, and 
a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Argininosuccinate Synthase 1 (ASS1); and
(d) an AAV 3' ITR.
With respect to Claim 8, Chandler et al taught wherein the AAV 5' ITR and/or
AAV 3' ITR is from AAV2 (pg 1191, col. 1, Materials and Methods, AAV8 construction, production and delivery).
With respect to Claim 9, Chandler et al taught wherein the vector genome further comprises a poly A (pg 1191, col. 1, Materials and Methods, AAV8 construction, production and delivery).
With respect to Claim 16, Chandler et al taught wherein the human ASS1 cDNA was cloned into the pENN.AAV.TBG.PI.RBG vector (pg 1191, col. 1, Materials and Methods, 
With respect to Claim 17, Chandler et al taught administering to a subject 1x10^10 rAAV genome copies suspended in 100 microliters of PBS saline (pg 1191, col. 1, Materials and Methods, AAV8 construction, production and delivery), which is equivalent to 1x10^12 rAAV genome copies/ml. 
With respect to Claims 18-19, Chandler et al taught wherein the suspension comprising the rAAV particles were diluted in phosphate-buffered saline (pg 1191, col. 1, Materials and Methods, AAV8 construction, production and delivery), which is suitable for intravenous injection.
With respect to Claims 3 and 23, Chandler et al taught wherein the rAAV capsid is an AAV8 capsid (e.g. Abstract, “An AAV serotype 8”).
	With respect to Claim 20, Chandler et al taught a method of treating a patient having citrullinemia, the method comprising the step of administering to said patient an rAAV encoding human ASS1 at a dosage of 1x10^10 rAAV genome copies to mice around 7-10 days old (Figure 1, legend). 
The instant specification discloses “patients (human subjects)” (pg 2, line 25; pg 8, line 13), but also disclose the “patient” is a mammalian subject (pg 12, line 1). Thus, the broadest reasonable interpretation of “patient” reasonably includes non-human mammals. 
Castelhano-Carlos et al is considered relevant prior art for having taught that mice around 7-10 days old have a weight of about 5grams (Figure 1). Thus, Chandler et al taught administering the rAAV at a dosage of at least 2x10^12 genome copies/kg (1x10^10 GC/5g = 1x10^13 GC/5kg = 2x10^12 GC/kg).
Thus, Chandler et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claims 3, 5, 8-9, 18 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chandler et al (Gene Therapy 20: 1188-1191, 2013; of record) in view of Castelhano-Carlos et al (Laboratory Animals 44: 88-103, 2010), as applied to Claims 1, 3, 8-9, 16-20 and 23 above, and in further view of Kay et al (U.S. 2004/0009151).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Chandler et al is considered relevant prior art for having taught a recombinant adeno-associated virus (rAAV) useful as a liver-directed therapeutic for citrullinemia, said rAAV comprising: 
an AAV capsid, and 
a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Argininosuccinate Synthase 1 (ASS1); and
(d) an AAV 3' ITR.

Chandler et al do not teach wherein the promoter is A1AT promoter.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 5, Kay et al is considered relevant prior art for having disclosed recombinant AAV vectors for expression of therapeutic proteins in the liver (Abstract), said rAAV vectors comprising a promoter, wherein the promoter may be an alpha 1 antitrypsin (A1AT) promoter (e.g. [0040, 66]) operably linked to a therapeutic transgene of interest, wherein the therapeutic transgene may be a nucleic acid encoding argininosuccinic acid synthetase (syn. ASS1) associated with citrullinemia [0048]. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, gene expression vectors, and gene therapy methods. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the  Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first liver-specific promoter, as taught by Chandler et al, with a second liver-specific promoter, i.e. alpha 1 antitrypsin promoter, as disclosed by Kay et al, in an rAAV expression vector encoding a therapeutic protein, including argininosuccinate synthase, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness 
An artisan would be motivated to substitute a first liver-specific promoter with a second liver-specific promoter, i.e. alpha 1 antitrypsin promoter, in an rAAV expression vector encoding a therapeutic protein, including argininosuccinate synthase because Kay et al disclosed that the argininosuccinate synthase transgene may be operably linked to a liver-specific promoter such as A1AT in the rAAV expression vector, and Kay et al successfully demonstrated using the A1AT promoter to drive expression of their therapeutic transgene in liver, including in humans (Example 4, human clinical trial).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 1, Chandler et al is considered relevant prior art for having taught a recombinant adeno-associated virus (rAAV) useful as a liver-directed therapeutic for citrullinemia, said rAAV comprising: 
an AAV capsid, and 
a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Argininosuccinate Synthase 1 (ASS1); and
(d) an AAV 3' ITR.
With respect to Claim 8, Chandler et al taught wherein the AAV 5' ITR and/or
AAV 3' ITR is from AAV2 (pg 1191, col. 1, Materials and Methods, AAV8 construction, production and delivery).
Kay et al disclosed wherein the AAV 5' ITR and/or AAV 3' ITR is from AAV2 [0033].
With respect to Claim 9, Chandler et al taught wherein the vector genome further comprises a poly A (pg 1191, col. 1, Materials and Methods, AAV8 construction, production and delivery).
Kay et al disclosed wherein the vector genome further comprises a poly A (e.g. [0066]).
With respect to Claim 16, Chandler et al taught wherein the human ASS1 cDNA was cloned into the pENN.AAV.TBG.PI.RBG vector (pg 1191, col. 1, Materials and Methods, AAV8 construction, production and delivery). AddGene evidences that the AAV vector genome comprising the transgene of interest encoded by the pENN.AAV.TBG.PI.RBG vector is about 3400 nucleotides in length (5’ ITR to 3’ ITR, less transgene). 
With respect to Claim 17, Chandler et al taught administering to a subject 1x10^10 rAAV genome copies suspended in 100 microliters of PBS saline (pg 1191, col. 1, Materials and Methods, AAV8 construction, production and delivery), which is equivalent to 1x10^12 rAAV genome copies/ml. 
With respect to Claims 18-19, Chandler et al taught wherein the suspension comprising the rAAV particles were diluted in phosphate-buffered saline (pg 1191, col. 1, Materials and Methods, AAV8 construction, production and delivery), which is suitable for intravenous injection.
Kay et al disclosed wherein the rAAV is suspended in a solution suitable for intravenous injection (Example 1, [0055], “about 10mL of the excipient” in the hepatic artery; Example 4, [0064], “hepatic artery infusion”).
With respect to Claims 3 and 23, Chandler et al taught wherein the rAAV capsid is an AAV8 capsid (e.g. Abstract, “An AAV serotype 8”).
Kay et al disclosed wherein the rAAV capsid may be an AAV8 capsid [0038].
	With respect to Claim 20, Chandler et al taught a method of treating a patient having citrullinemia, the method comprising the step of administering to said patient an rAAV encoding human ASS1 at a dosage of 1x10^10 rAAV genome copies to mice around 7-10 days old (Figure 1, legend). 

Castelhano-Carlos et al is considered relevant prior art for having taught that mice around 7-10 days old have a weight of about 5grams (Figure 1). Thus, Chandler et al taught administering the rAAV at a dosage of at least 2x10^12 genome copies/kg (1x10^10 GC/5g = 1x10^13 GC/5kg = 2x10^12 GC/kg).
Kay et al disclosed administering at least 1x10^12 vector genomes/kg to the subject (Example 1, [0055]; Example 4, [00644])
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
10. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/            Primary Examiner, Art Unit 1633